DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment – After Non-Final Rejection filed on April 7, 2022 has been entered and made of record.

Allowable Subject Matter
Claims 21-32, 34-39, 41 and 42 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art made of record fails to disclose, teach, and/or suggest, inter alia, the targeted sampling of one or more patient-specific medical images of a tissue sample of a patient by determining one or more target regions associated with a target associated with a different clinically relevant tissue feature in the tissue sample by a machine learning system, determining one or more optimal sampling locations within each determined target region in order to maximize information gained about the tissue sample using the machine learning system, and providing the target region(s) and the optimal tissue sampling location(s) for output to display, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Claim Rejections - 35 USC § 112
With respect to claims 24 and 33, Applicant has amended claim 24 in order to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Claim 33 has been cancelled.  Therefore, the rejections have been withdrawn.

Claim Rejections - 35 USC § 102
With respect to claims 21-40, Applicant’s arguments (Remarks dated April 7, 2022, pages 9-11) have been fully considered.  However, in view of the instant amendment and upon further consideration and search, the previous ground(s) of rejection have been withdrawn.  Claims 21-32, 34-39, 41 and 42 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664